 



Exhibit 10.25
SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT
Dated as of
November 15, 2005
made by
Parallel Petroleum Corporation,
Parallel, L.P.
and
each of the other Obligors (as defined herein)
in favor of
BNP Paribas,
as Administrative Agent
ALL LIENS AND RIGHTS GRANTED BY THIS INSTRUMENT SHALL, TO THE EXTENT SET FORTH
IN THAT CERTAIN INTERCREDITOR AND SUBORDINATION AGREEMENT DATED NOVEMBER 15,
2005 BY AND AMONG PARALLEL PETROLEUM CORPORATION, PARALLEL, L.P., PARALLEL,
L.L.C., BNP PARIBAS, AS THE SUBORDINATE ADMINISTRATIVE AGENT AND CITIBANK,
TEXAS, N.A., AS THE SENIOR ADMINISTRATIVE AGENT, BE SUBORDINATE AND JUNIOR TO
ALL LIENS AND RIGHTS GRANTED BY OBLIGOR TO SECURE THE SENIOR INDEBTEDNESS
REGARDLESS OF THE RELATIVE PRIORITY OF SUCH LIENS, THE PROVISIONS OF WHICH
AGREEMENT BEING INCORPORATED HEREIN AND BY THIS REFERENCE BEING MADE A PART
HEREOF.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   ARTICLE I Definitions     1  
 
  Section 1.01   Definitions     1  
 
  Section 1.02   Other Definitional Provisions     3  
 
  Section 1.03   Rules of Interpretation     4   ARTICLE II Guarantee     4  
 
  Section 2.01   Guarantee     4  
 
  Section 2.02   Right of Contribution     4  
 
  Section 2.03   No Subrogation Amendments, Etc. with respect to the Borrower  
  5  
 
  Section 2.04   Obligations     5  
 
  Section 2.05   Waivers     6  
 
  Section 2.06   Guarantee Absolute and Unconditional     6  
 
  Section 2.07   Reinstatement     7  
 
  Section 2.08   Payments     8   ARTICLE III Grant of Security Interest     8  
 
  Section 3.01   Grant of Security Interest     8  
 
  Section 3.02   Transfer of Pledged Securities     8   ARTICLE IV
Representations and Warranties     8  
 
  Section 4.01   Representations in Credit Agreement     8  
 
  Section 4.02   Title; No Other Liens     9  
 
  Section 4.03   Perfected Priority Liens     9  
 
  Section 4.04   Obligor Information     9  
 
  Section 4.05   Pledged Securities     9  
 
  Section 4.06   Benefit to the Guarantor     10  
 
  Section 4.07   Solvency     10   ARTICLE V Covenants     10  
 
  Section 5.01   Covenants in Credit Agreement Maintenance of Perfected Security
Interest;     10  
 
  Section 5.02   Further Documentation     10  
 
  Section 5.03   Changes in Locations, Name, Etc     11  
 
  Section 5.04   Pledged Securities     11   ARTICLE VI Remedial Provisions    
13  
 
  Section 6.01   Code and Other Remedies     13  
 
  Section 6.02   Pledged Securities     14  
 
  Section 6.03   Registration Rights     16  
 
  Section 6.04   Private Sales of Pledged Securities     16  
 
  Section 6.05   Waiver; Deficiency     17  
 
  Section 6.06   Non-Judicial Enforcement     17   ARTICLE VII The
Administrative Agent     17  
 
  Section 7.01   Administrative Agent's Appointment as Attorney-in-Fact, Etc    
17  
 
  Section 7.02   Duty of Administrative Agent     19  
 
  Section 7.03   Filing of Financing Statements     19  
 
  Section 7.04   Authority of Administrative Agent     20   ARTICLE VIII
Subordination of Indebtedness     20  
 
  Section 8.01   Subordination of All Obligor Claims     20  

- i -



--------------------------------------------------------------------------------



 



                              Page  
 
  Section 8.02   Claims in Bankruptcy     20  
 
  Section 8.03   Payments Held in Trust     21  
 
  Section 8.04   Liens Subordinate     21  
 
  Section 8.05   Notation of Records     21   ARTICLE IX Miscellaneous     21  
 
  Section 9.01   Waiver     21  
 
  Section 9.02   Notices     21  
 
  Section 9.03   Payment of Expenses, Indemnities, Etc     21  
 
  Section 9.04   Amendments in Writing     22  
 
  Section 9.05   Successors and Assigns     22  
 
  Section 9.06   Survival; Revival; Reinstatement     22  
 
  Section 9.07   Counterparts; Integration; Effectiveness     23  
 
  Section 9.08   Severability     23  
 
  Section 9.09   Set-Off     23  
 
  Section 9.10   Governing Law; Submission to Jurisdiction     24  
 
  Section 9.11   Headings     25  
 
  Section 9.12   Acknowledgments     25  
 
  Section 9.13   Additional Obligors and Pledgors     26  
 
  Section 9.14   Releases     26  
 
  Section 9.15   Acceptance     27  
 
  Section 9.16   Intercreditor Agreement     27  

ANNEXES:

I            Form of Assumption Agreement   II            Form of Supplement

EXHIBITS:

Exhibit A            Form of Acknowledgment and Consent

SCHEDULES:

1   Notice Addresses of Obligors   2   Description of Pledged Securities   3  
Filings and Other Actions Required to Perfect Security Interests   4   Location
of Jurisdiction of Organization and Chief Executive Office

- ii -



--------------------------------------------------------------------------------



 



     This SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT is dated as of
November 15, 2005 made by Parallel Petroleum Corporation, a Delaware Corporation
(“PPC”), Parallel, L.P., a Texas limited partnership (“PLP” and with PPC, the
“Borrowers”), and each of the signatories hereto (the Borrowers and each of the
signatories hereto, together with any other Subsidiary of the Borrowers that
becomes a party hereto from time to time after the date hereof, the “Obligors”),
in favor of BNP Paribas, as administrative agent (in such capacity, together
with its successors in such capacity, the “Administrative Agent”), for the banks
and other financial institutions (the “Lenders”) from time to time parties to
the Second Lien Term Loan Agreement dated of even date herewith (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrowers, the Lenders, the Administrative Agent, and the other Agents
party thereto.
R E C I T A L S
     A. The Borrowers, the Administrative Agent and other financial institutions
named and defined therein as lenders and agents, are parties to that certain
Second Lien Term Loan Agreement dated as of November 15, 2005, pursuant to which
such lenders will provide certain loans to the Borrowers (as heretofore amended,
modified or supplemented, the “Credit Agreement”).
     B. It is a condition precedent to the effectiveness of the Credit Agreement
that the parties hereto enter into this Second Lien Guarantee and Collateral
Agreement, subject to the terms and conditions of this Agreement.
     C. NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained and of the loans hereinafter referred to, the parties hereto
agree as follows:
ARTICLE I
Definitions
     Section 1.01 Definitions.
          (a) Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein have the meanings given to them in the Credit
Agreement, and all uncapitalized terms which are defined in the UCC on the date
hereof are used herein as so defined.
          (b) The following terms have the following meanings:
     “Agreement” means this Second Lien Guarantee and Collateral Agreement, as
the same may be amended, supplemented or otherwise modified from time to time.
     “Bankruptcy Code” means Title 11, United States Code, as amended from time
to time.
     “Borrower Obligations” means the collective reference to the payment and
performance when due of all indebtedness, liabilities, obligations and
undertakings of the Borrowers and their Subsidiaries (including, without
limitation, all Indebtedness) of every kind or description arising out of or
outstanding under, advanced or issued pursuant, or evidenced by, the Guaranteed
Documents, including, without limitation, the unpaid principal of and interest
on the Loans and

 



--------------------------------------------------------------------------------



 



all other obligations and liabilities of the Borrowers and their Subsidiaries
(including, without limitation, interest accruing at the then applicable rate
provided in the Credit Agreement after the maturity of the Loans and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrowers,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) to the Guaranteed Creditors, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, arising out of or outstanding under, advanced or issued pursuant, or
evidenced by, the Guaranteed Documents, whether on account of principal,
interest, premium, reimbursement obligations, payments in respect of an early
termination date, fees, indemnities, costs, expenses or otherwise (including,
without limitation, all costs, fees and disbursements of counsel to the
Guaranteed Creditors that are required to be paid by the Borrowers pursuant to
the terms of any Guaranteed Documents).
     “Collateral” has the meaning assigned such term in Section 3.01.
     “Guaranteed Creditors” means the collective reference to the Administrative
Agent and the Lenders.
     “Guaranteed Documents” means the collective reference to the Credit
Agreement, the other Loan Documents, and any other document made, delivered or
given in connection with any of the foregoing.
     “Guarantor Obligations” means with respect to any Guarantor, the collective
reference to (a) the Borrower Obligations and (b) the payment and performance
when due of all indebtedness, liabilities, obligations and undertakings of such
Guarantor of every kind or description, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, arising
out of or outstanding under, advanced or issued pursuant, or evidenced by, any
Guaranteed Document to which such Guarantor is a party, in each case, whether on
account of principal, interest, guarantee obligations, reimbursement
obligations, payments in respect of an early termination date, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to any Guaranteed Creditor under any
Guaranteed Document).
     “Guarantors” means the collective reference to each Obligor other than the
Borrowers.
     “Issuers” means the collective reference to each issuer of a Pledged
Security.
     “LLC” means, with respect to each Pledgor, each limited liability company
described or referred to in Schedule 2 in which such Pledgor has an interest.
     “LLC Agreement” means each operating agreement relating to an LLC, as each
agreement has heretofore been, and may hereafter be, amended, restated,
supplemented or otherwise modified from time to time.
     “Obligations” means: (a) in the case of the Borrowers, the Borrower
Obligations and (b) in the case of each Guarantor, its Guarantor Obligations.
     “Obligor Claims” has the meaning assigned to such term in Section 8.01.

- 2 -



--------------------------------------------------------------------------------



 



     “Partnership” means, with respect to each Pledgor, each partnership
described or referred to in Schedule 2 in which such Pledgor has an interest.
     “Partnership Agreement” means each partnership agreement governing a
Partnership, as each such agreement has heretofore been, and may hereafter be,
amended, restated, supplemented or otherwise modified.
     “Pledged LLC Interests” means, with respect to each Pledgor, all right,
title and interest of such Pledgor as a member of each LLC and all right, title
and interest of any Pledgor in, to and under each LLC Agreement.
     “Pledged Partnership Interests” means, with respect to each Pledgor, all
right, title and interest of such Pledgor as a limited or general partner in all
Partnerships and all right, title and interest of any Pledgor in, to and under
the Partnership Agreements.
     “Pledged Securities” means: (a) the Equity Interests described or referred
to in Schedule 2 (as the same may be supplemented from time to time pursuant to
a Supplement in substantially the form of Annex II); and (b) (i) the
certificates or instruments, if any, representing such Equity Interests,
(ii) all dividends (cash, Equity Interests or otherwise), cash, instruments,
rights to subscribe, purchase or sell and all other rights and Property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such securities, (iii) all replacements, additions to
and substitutions for any of the Property referred to in this definition,
including, without limitation, claims against third parties, (iv) the proceeds,
interest, profits and other income of or on any of the Property referred to in
this definition, (v) all security entitlements in respect of any of the
foregoing, if any and (vi) all books and records relating to any of the Property
referred to in this definition.
     “Pledgor” means any Obligor that now or hereafter pledges Pledged
Securities hereunder.
     “Proceeds” means all “proceeds” as such term is defined in
Section 9-102(65) of the Uniform Commercial Code in effect in the State of Texas
on the date hereof and, in any event, shall include, without limitation, all
dividends or other income from the Pledged Securities, collections thereon or
distributions or payments with respect thereto.
     “Securities Act” means the Securities Act of 1933, as amended.
     “UCC” means the Uniform Commercial Code as from time to time in effect in
the State of Texas; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Administrative Agent’s and the Guaranteed Creditors’ security interest in
any Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of Texas, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection, the effect
thereof or priority and for purposes of definitions related to such provisions.
     Section 1.02 Other Definitional Provisions. Where the context requires,
terms relating to the Collateral or any part thereof, when used in relation to a
Pledgor, refer to such Pledgor’s Collateral or the relevant part thereof.

- 3 -



--------------------------------------------------------------------------------



 



     Section 1.03 Rules of Interpretation. Section 1.04 and Section 1.05 of the
Credit Agreement are hereby incorporated herein by reference and shall apply to
this Agreement, mutatis mutandis.
ARTICLE II
Guarantee
     Section 2.01 Guarantee.
          (a) Each of the Guarantors hereby jointly and severally,
unconditionally and irrevocably, guarantees to the Guaranteed Creditors and each
of their respective successors, indorsees, transferees and assigns, the prompt
and complete payment in cash and performance by the Borrowers when due (whether
at the stated maturity, by acceleration or otherwise) of the Borrower
Obligations. This is a guarantee of payment and not collection and the liability
of each Guarantor is primary and not secondary.
          (b) Anything herein or in any other Guaranteed Document to the
contrary notwithstanding, the maximum liability of each Guarantor hereunder and
under the other Guaranteed Documents shall in no event exceed the amount which
can be guaranteed by such Guarantor under applicable federal and state laws
relating to the insolvency of debtors (after giving effect to the right of
contribution established in Section 2.02).
          (c) Each Guarantor agrees that the Borrower Obligations may at any
time and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantee contained in this ARTICLE II or
affecting the rights and remedies of any Guaranteed Creditor hereunder.
          (d) Each Guarantor agrees that if the maturity of the Borrower
Obligations is accelerated by bankruptcy or otherwise, such maturity shall also
be deemed accelerated for the purpose of this guarantee without demand or notice
to such Guarantor. The guarantee contained in this ARTICLE II shall remain in
full force and effect until all the Borrower Obligations shall have been
satisfied by payment in full in cash.
          (e) No payment made by any Obligor, any other guarantor or any other
Person or received or collected by any Guaranteed Creditor from any Obligor, any
other guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Borrower Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Borrower Obligations or any payment
received or collected from such Guarantor in respect of the Borrower
Obligations), remain liable for the Borrower Obligations up to the maximum
liability of such Guarantor hereunder until the Borrower Obligations are paid in
full in cash.
     Section 2.02 Right of Contribution. Each Guarantor hereby agrees that to
the extent that a Guarantor shall have paid more than its proportionate share of
any payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each

- 4 -



--------------------------------------------------------------------------------



 



Guarantor’s right of contribution shall be subject to the terms and conditions
of Section 2.03. The provisions of this Section 2.02 shall in no respect limit
the obligations and liabilities of any Guarantor to the Guaranteed Creditors,
and each Guarantor shall remain liable to the Guaranteed Creditors for the full
amount guaranteed by such Guarantor hereunder.
     Section 2.03 No Subrogation. Notwithstanding any payment made by any
Guarantor hereunder or any set-off or application of funds of any Guarantor by
any Guaranteed Creditor, no Guarantor shall be entitled to be subrogated to any
of the rights of any Guaranteed Creditor against either Borrower or any other
Guarantor or any collateral security or guarantee or right of offset held by any
Guaranteed Creditor for the payment of the Borrower Obligations, nor shall any
Guarantor seek or be entitled to seek any indemnity, exoneration, participation,
contribution or reimbursement from either Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Guaranteed Creditors on account of the Borrower Obligations are irrevocably
and indefeasibly paid in full in cash. If any amount shall be paid to any
Guarantor on account of such subrogation rights at any time when all of the
Borrower Obligations shall not have been irrevocably and indefeasibly paid in
full in cash, such amount shall be held by such Guarantor in trust for the
Guaranteed Creditors, and shall, forthwith upon receipt by such Guarantor, be
turned over to the Administrative Agent in the exact form received by such
Guarantor (duly indorsed by such Guarantor to the Administrative Agent, if
required), to be applied against the Borrower Obligations, whether matured or
unmatured, in accordance with Section 10.02(c) of the Credit Agreement.
     Section 2.04 Amendments, Etc. with respect to the Borrower Obligations.
Each Guarantor shall remain obligated hereunder, and such Guarantor’s
obligations hereunder shall not be released, discharged or otherwise affected,
notwithstanding that, without any reservation of rights against any Guarantor
and without notice to, demand upon or further assent by any Guarantor (which
notice, demand and assent requirements are hereby expressly waived by such
Guarantor), (a) any demand for payment of any of the Borrower Obligations made
by any Guaranteed Creditor may be rescinded by such Guaranteed Creditor or
otherwise and any of the Borrower Obligations continued; (b) the Borrower
Obligations, the liability of any other Person upon or for any part thereof or
any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by,
or any indulgence or forbearance in respect thereof granted by, any Guaranteed
Creditor; (c) any Guaranteed Document may be amended, modified, supplemented or
terminated, in whole or in part, as the Guaranteed Creditors may deem advisable
from time to time; (d) any collateral security, guarantee or right of offset at
any time held by any Guaranteed Creditor for the payment of the Borrower
Obligations may be sold, exchanged, waived, surrendered or released; (e) any
additional guarantors, makers or endorsers of the Borrower Obligations may from
time to time be obligated on the Borrower Obligations or any additional security
or collateral for the payment and performance of the Borrower Obligations may
from time to time secure the Borrower Obligations; and (f) any other event shall
occur which constitutes a defense or release of sureties generally. No
Guaranteed Creditor shall have any obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for the Borrower Obligations
or for the guarantee contained in this ARTICLE II or any Property subject
thereto.

- 5 -



--------------------------------------------------------------------------------



 



     Section 2.05 Waivers. Each Guarantor hereby waives any and all notice of
the creation, renewal, extension or accrual of any of the Borrower Obligations
and notice of or proof of reliance by any Guaranteed Creditor upon the guarantee
contained in this ARTICLE II or acceptance of the guarantee contained in this
ARTICLE II; the Borrower Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this ARTICLE II
and no notice of creation of the Borrower Obligations or any extension of credit
already or hereafter contracted by or extended to the Borrowers need be given to
any Guarantor; and all dealings between the Borrowers and any of the Guarantors,
on the one hand, and the Guaranteed Creditors, on the other hand, likewise shall
be conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this ARTICLE II. Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon either Borrower or any of the Guarantors with respect to the Borrower
Obligations.
     Section 2.06Guarantee Absolute and Unconditional.
          (a) Each Guarantor understands and agrees that the guarantee contained
in this ARTICLE II is, and shall be construed as, a continuing, completed,
absolute and unconditional guarantee of payment, and each Guarantor hereby
waives any defense of a surety or guarantor or any other obligor on any
obligations arising in connection with or in respect of any of the following and
hereby agrees that its obligations hereunder shall not be discharged or
otherwise affected as a result of, any of the following:
               (i) the invalidity or unenforceability of any Guaranteed
Document, any of the Borrower Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by any Guaranteed Creditor;
               (ii) any defense, set-off or counterclaim (other than a defense
of payment or performance) which may at any time be available to or be asserted
by the Borrowers or any other Person against any Guaranteed Creditor;
               (iii) the insolvency, bankruptcy arrangement, reorganization,
adjustment, composition, liquidation, disability, dissolution or lack of power
of either Borrower or any other Guarantor or any other Person at any time liable
for the payment of all or part of the Obligations, including any discharge of,
or bar or stay against collecting, any Obligation (or any part of them or
interest therein) in or as a result of such proceeding;
               (iv) any sale, lease or transfer of any or all of the assets of
the either Borrower or any other Guarantor, or any changes in the shareholders
of either Borrower or any Guarantor;
               (v) any change in the corporate existence (including its
constitution, laws, rules, regulations or power), structure or ownership of any
Obligor;
               (vi) the fact that any Collateral or Lien contemplated or
intended to be given, created or granted as security for the repayment of the
Obligations shall not be properly perfected or created, or shall prove to be
unenforceable or subordinate to any other Lien, it being recognized and agreed
by each of the Guarantors that it is not entering into this Agreement in

- 6 -



--------------------------------------------------------------------------------



 



reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectability or value of any of the Collateral for the
Obligations;
               (vii) the absence of any attempt to collect the Obligations or
any part of them from any Obligor;
               (viii) (A) any Guaranteed Creditor’s election, in any proceeding
instituted under chapter 11 of the Bankruptcy Code, of the application of
Section 1111(b)(2) of the Bankruptcy Code; (B) any borrowing or grant of a Lien
by either Borrower, as debtor-in-possession, or extension of credit, under
Section 364 of the Bankruptcy Code; (C) the disallowance, under Section 502 of
the Bankruptcy Code, of all or any portion of any Guaranteed Creditor’s claim
(or claims) for repayment of the Obligations; (D) any use of cash collateral
under Section 363 of the Bankruptcy Code; (E) any agreement or stipulation as to
the provision of adequate protection in any bankruptcy proceeding; (F) the
avoidance of any Lien in favor of the Guaranteed Creditors or any of them for
any reason; or (G) failure by any Guaranteed Creditor to file or enforce a claim
against either Borrower or its estate in any bankruptcy or insolvency case or
proceeding; or
               (ix) any other circumstance or act whatsoever, including any
action or omission of the type described in Section 2.04 (with or without notice
to or knowledge of such Borrower or such Guarantor), which constitutes, or might
be construed to constitute, an equitable or legal discharge of either Borrower
for the Borrower Obligations, or of such Guarantor under the guarantee contained
in this ARTICLE II, in bankruptcy or in any other instance.
     (b) When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, any Guaranteed Creditor may, but shall
be under no obligation to, join or make a similar demand on or otherwise pursue
or exhaust such rights and remedies as it may have against either Borrower, any
other Guarantor or any other Person or against any collateral security or
guarantee for the Borrower Obligations or any right of offset with respect
thereto, and any failure by any Guaranteed Creditor to make any such demand, to
pursue such other rights or remedies or to collect any payments from either
Borrower, any other Guarantor or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of either Borrower, any other Guarantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of any Guaranteed Creditor against any Guarantor. For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.
     Section 2.07 Reinstatement. The guarantee contained in this ARTICLE II
shall continue to be effective, or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any of the Borrower Obligations is
rescinded or must otherwise be restored or returned by any Guaranteed Creditor
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
either Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for,
either Borrower or any Guarantor or any substantial part of its Property, or
otherwise, all as though such payments had not been made.

- 7 -



--------------------------------------------------------------------------------



 



     Section 2.08 Payments. Each Guarantor hereby guarantees that payments
hereunder will be paid to the Administrative Agent, for the ratable benefit of
the Guaranteed Creditors, without set-off, deduction or counterclaim in dollars,
in immediately available funds, at the offices of the Administrative Agent
specified in Section 12.01 of the Credit Agreement.
ARTICLE III
Grant of Security Interest
     Section 3.01 Grant of Security Interest. Each Pledgor hereby pledges,
assigns and transfers to the Administrative Agent, and hereby grants to the
Administrative Agent, for the ratable benefit of the Guaranteed Creditors, a
second lien security interest in all of the following Property now owned or at
any time hereafter acquired by such Pledgor or in which such Pledgor now has or
at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Pledgor’s Obligations:
     (1) all Pledged Securities;
     (2) all books and records pertaining to the Collateral; and
     (3) to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing.
     Section 3.02 Transfer of Pledged Securities. Upon termination of all loans
and commitments under the Senior Revolving Credit Documents, all certificates or
instruments representing or evidencing the Pledged Securities shall be delivered
to and held pursuant hereto by the Administrative Agent or a Person designated
by the Administrative Agent and shall be in suitable form for transfer by
delivery, or shall be accompanied by duly executed instruments of transfer or
assignment in blank, and accompanied by any required transfer tax stamps to
effect the pledge of the Pledged Securities to the Administrative Agent. During
the continuance of an Event of Default, the Administrative Agent shall have the
right, at any time in its discretion and without notice, to transfer to or to
register in the name of the Administrative Agent or any of its nominees any or
all of the Pledged Securities, subject only to the revocable rights specified in
Section 6.04. In addition, during the continuance of an Event of Default, the
Administrative Agent shall have the right at any time to exchange certificates
or instruments representing or evidencing Pledged Securities for certificates or
instruments of smaller or larger denominations.
ARTICLE IV
Representations and Warranties
     To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement, each Obligor hereby represents and warrants to the Administrative
Agent and each Lender that:
     Section 4.01 Representations in Credit Agreement. In the case of each
Guarantor, the representations and warranties set forth in Article VII of the
Credit Agreement as they relate to such Guarantor or to the Loan Documents to
which such Guarantor is a party are true and correct in all material respects,
provided that each reference in each such representation and warranty to

- 8 -



--------------------------------------------------------------------------------



 



the Borrowers’ knowledge shall, for the purposes of this Section 4.01, be deemed
to be a reference to such Guarantor’s knowledge.
     Section 4.02 Title; No Other Liens. Except for the security interest
granted to the Administrative Agent for the ratable benefit of the Guaranteed
Creditors pursuant to this Agreement and except for Liens permitted under the
Credit Agreement, such Pledgor is the record and beneficial owner of its
respective items of the Collateral free and clear of any and all Liens and has
the power to transfer each item of the Collateral in which a Lien is granted by
it hereunder, free and clear of any Lien. No financing statement or other public
notice with respect to all or any part of the Collateral is on file or of record
in any public office, except such as have been filed in favor of the
Administrative Agent, for the ratable benefit of the Guaranteed Creditors,
pursuant to this Agreement or the Security Instruments and except for such
financing statements or notices relating to Liens permitted under the Credit
Agreement.
     Section 4.03 Perfected Priority Liens. The security interests granted
pursuant to this Agreement (a) upon the completion of the filings and the other
actions specified on Schedule 3 constitute valid perfected security interests in
all of the Collateral in favor of the Administrative Agent, for the ratable
benefit of the Guaranteed Creditors, as collateral security for such Pledgor’s
Obligations, enforceable in accordance with the terms hereof against all
creditors of such Pledgor and any Persons purporting to purchase any Collateral
from such Pledgor and (b) are prior to all other Liens on the Collateral in
existence on the date hereof except for Liens securing the loans and commitments
under the Senior Revolving Credit Documents.
     Section 4.04 Obligor Information. On the date hereof, the correct legal
name of such Obligor, all names and trade names that such Obligor has used in
the last five years, such Obligor’s jurisdiction of organization and each
jurisdiction of organization of such Obligor over the last five years,
organizational number, taxpayor identification number, and the location(s) of
such Obligor’s chief executive office or sole place of business over the last
five years are specified on Schedule 4.
     Section 4.05 Pledged Securities.
          (a) The Pledged Securities required to be pledged hereunder and under
the Credit Agreement by such Pledgor are listed in Schedule 2. The shares of
Pledged Securities pledged by such Pledgor hereunder constitute all the issued
and outstanding shares of all classes of the Equity Interests of each Issuer
owned by such Pledgor (or in the case of any Issuer that is a Foreign
Subsidiary, 65% of all the issued and outstanding shares of all classes of the
Equity Interests of such Issuer). All the shares of the Pledged Securities have
been duly and validly issued and are fully paid and nonassessable; and such
Pledgor is the record and beneficial owner of, has good title to, and has the
power to transfer, the Pledged Securities pledged by it hereunder, free of any
and all Liens or options in favor of, or claims of, any other Person, except the
security interest created by the Liens securing the loans and commitments under
the Senior Revolving Credit Documents and this Agreement.
          (b) There are no restrictions on transfer (that have not been waived
or otherwise consented to) in the applicable LLC Agreement governing any Pledged
LLC Interest and the applicable Partnership Agreement governing any Pledged
Partnership Interest or any

- 9 -



--------------------------------------------------------------------------------



 



other agreement relating thereto which would limit or restrict (i) the grant of
a security interest in the Pledged LLC Interests and the Pledged Partnership
Interests, (ii) the perfection of such security interest or (iii) the exercise
of remedies in respect of such perfected security interest in the Pledged LLC
Interests and the Pledged Partnership Interests, in each case, as contemplated
by this Agreement, except for such restrictions set forth in the Senior
Revolving Credit Documents. Upon the exercise of remedies in respect of the
Pledged LLC Interests and the Pledged Partnership Interests, a transferee or
assignee of a membership interest or partnership interest, as the case may be,
of such LLC or Partnership, as the case may be, shall become a member or
partner, as the case may be, of such LLC or Partnership, as the case may be,
entitled to participate in the management thereof and, upon the transfer of the
entire interest of such Pledgor, such Pledgor ceases to be a member or partner,
as the case may be.
     Section 4.06 Benefit to the Guarantor. The Borrowers are members of an
affiliated group of companies that includes each Guarantor and the Borrowers and
the other Guarantors are engaged in related businesses. Each Guarantor is a
Subsidiary of one of the Borrowers and its guarantee and surety obligations
pursuant to this Agreement reasonably may be expected to benefit, directly or
indirectly, it; and it has determined that this Agreement is necessary and
convenient to the conduct, promotion and attainment of the business of such
Guarantor and the Borrowers.
     Section 4.07 Solvency. Each Obligor (a) is not insolvent as of the date
hereof and will not be rendered insolvent as a result of this Agreement (after
giving effect to Section 2.02), (b) is not engaged in business or a transaction,
or about to engage in a business or a transaction, for which any Property
remaining with it constitute unreasonably small capital, and (c) does not intend
to incur, or believe it will incur, Debt that will be beyond its ability to pay
as such Debt matures.
ARTICLE V
Covenants
     Each Obligor covenants and agrees with the Administrative Agent and the
Lenders that, from and after the date of this Agreement until the Borrower
Obligations shall have been paid in full in cash:
     Section 5.01 Covenants in Credit Agreement. In the case of each Guarantor,
such Guarantor shall take, or shall refrain from taking, as the case may be,
each action that is necessary to be taken or not taken, as the case may be, so
that no Default is caused by the failure to take such action or to refrain from
taking such action by such Guarantor or any of its Subsidiaries.
     Section 5.02 Maintenance of Perfected Security Interest; Further
Documentation. In the case of each Pledgor, such Pledgor agrees that:
          (a) it shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 4.03 and shall defend such security interest against the claims and
demands of all Persons whomsoever;

- 10 -



--------------------------------------------------------------------------------



 



          (b) it will furnish to the Administrative Agent and the Lenders from
time to time statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral as the
Administrative Agent may reasonably request, all in reasonable detail;
          (c) at any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Pledgor, it will promptly
and duly execute and deliver, and have recorded, such further instruments and
documents and take such further actions as the Administrative Agent may
reasonably deem necessary for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, the delivery of certificated securities (subject
to Section 3.02) and the filing of any financing or continuation statements
under the UCC (or other similar laws) in effect in any jurisdiction with respect
to the security interests created hereby.
     Section 5.03 Changes in Locations, Name, Etc. Such Obligor recognizes that
financing statements pertaining to the Collateral have been or may be filed
where such Obligor maintains any Collateral or is organized. Without limitation
of Section 8.01(n) of the Credit Agreement or any other covenant herein, such
Obligor will not cause or permit any change in its (a) corporate name or in any
trade name used to identify it in the conduct of its business or in the
ownership of its Properties, (b) the location of its chief executive office or
principal place of business, (c) its identity or corporate structure or in the
jurisdiction in which it is incorporated or formed, (d) its jurisdiction of
organization or its organizational identification number in such jurisdiction of
organization or (e) its federal taxpayer identification number, unless, in each
case, such Obligor shall have first (i) notified the Administrative Agent of
such change at least thirty (30) days prior to the effective date of such
change, and (ii) taken all action reasonably requested by the Administrative
Agent for the purpose of maintaining the perfection and priority of the
Administrative Agent’s security interests under this Agreement. In any notice
furnished pursuant to this Section 5.03, such Obligor will expressly state in a
conspicuous manner that the notice is required by this Agreement and contains
facts that may require additional filings of financing statements or other
notices for the purposes of continuing perfection of the Administrative Agent’s
security interest in the Collateral. At the request of the Administrative Agent,
on or prior to the occurrence of such event, the Borrowers will provide to the
Administrative Agent and the Lenders an opinion of counsel, in form and
substance reasonably satisfactory to the Administrative Agent, to the effect
that such event will not impair the validity of the security interests
hereunder, the perfection and priority thereof, the enforceability of the Loan
Documents, and such other matters as may be reasonably requested by the
Administrative Agent.
     Section 5.04 Pledged Securities. Upon the termination of all loans and
commitments under the Senior Revolving Credit Documents, each Pledgor agrees
that:
          (a) if such Pledgor shall become entitled to receive or shall receive
any stock certificate (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Equity
Interests of any Issuer, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any shares of the Pledged Securities, or
otherwise in respect thereof, such Pledgor shall accept the same as the agent of
the Guaranteed Creditors, hold the same in trust for the

- 11 -



--------------------------------------------------------------------------------



 



Guaranteed Creditors, segregated from other Property of such Pledgor, and
deliver the same forthwith to the Administrative Agent in the exact form
received, duly indorsed by such Pledgor to the Administrative Agent, if
required, together with an undated stock power covering such certificate duly
executed in blank by such Pledgor and with, if the Administrative Agent so
requests, signature guaranteed, to be held by the Administrative Agent, subject
to the terms hereof, as additional collateral security for the Obligations;
          (b) without the prior written consent of the Administrative Agent,
such Pledgor will not (i) unless otherwise expressly permitted hereby or under
the other Loan Documents, vote to enable, or take any other action to permit,
any Issuer to issue any Equity Interests of any nature or to issue any other
securities convertible into or granting the right to purchase or exchange for
any Equity Interests of any nature of any Issuer, (ii) sell, assign, transfer,
exchange, or otherwise dispose of, or grant any option with respect to, the
Pledged Securities or Proceeds thereof (except pursuant to a transaction
expressly permitted by the Credit Agreement), (iii) create, incur or permit to
exist any Lien or option in favor of, or any claim of any Person with respect
to, any of the Pledged Securities or Proceeds thereof, or any interest therein,
except for Liens securing the loans and commitments under the Senior Revolving
Credit Documents and the security interests created by this Agreement or
(iv) enter into any agreement or undertaking restricting the right or ability of
such Pledgor or the Administrative Agent to sell, assign or transfer any of the
Pledged Securities or Proceeds thereof;
          (c) in the case of each Pledgor that is an Issuer, such Issuer agrees
that (i) it will be bound by the terms of this Agreement relating to the Pledged
Securities issued by it and will comply with such terms insofar as such terms
are applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.04(a) with
respect to the Pledged Securities issued by it and (iii) the terms of Sections
Section 6.02(a) and Section 6.04 shall apply to it, mutatis mutandis, with
respect to all actions that may be required of it pursuant to Section 6.02(d) or
Section 6.04 with respect to the Pledged Securities issued by it. In the case of
any Issuer that is not a Pledgor hereunder, such Pledgor shall promptly cause
such Issuer to execute and deliver to the Administrative Agent an Acknowledgment
and Consent in substantially the form of Exhibit A;
          (d) in the case of each Pledgor that is a partner in a Partnership,
such Pledgor hereby consents to the extent required by the applicable
Partnership Agreement to the pledge by each other Pledgor, pursuant to the terms
hereof, of the Pledged Partnership Interests in such Partnership and to the
transfer of such Pledged Partnership Interests to the Administrative Agent or
its nominee and to the substitution of the Administrative Agent or its nominee
as a substituted partner in such Partnership with all the rights, powers and
duties of a general partner or a limited partner, as the case may be. In the
case of each Pledgor that is a member of an LLC, such Pledgor hereby consents to
the extent required by the applicable LLC Agreement to the pledge by each other
Pledgor, pursuant to the terms hereof, of the Pledged LLC Interests in such LLC
and to the transfer of such Pledged LLC Interests to the Administrative Agent or
its nominee and to the substitution of the Administrative Agent or its nominee
as a substituted member of the LLC with all the rights, powers and duties of a
member of such LLC;
          (e) such Pledgor shall not agree to any amendment of a Partnership
Agreement or LLC Agreement that in any way adversely affects the perfection of
the security

- 12 -



--------------------------------------------------------------------------------



 



interest of the Administrative Agent in the Pledged Partnership Interests or
Pledged LLC Interests pledged by such Pledgor hereunder, including any amendment
electing to treat the membership interest or partnership interest of such
Pledgor as a security under Section 8-103 of the UCC;
          (f) such Pledgor shall furnish to the Administrative Agent such stock
powers and other instruments as may be required by the Administrative Agent to
assure the transferability of the Pledged Securities when and as often as may be
reasonably requested by the Administrative Agent; and
          (g) the Pledged Securities will at all times constitute not less than
100% of the Equity Interests of the Issuer thereof owned by any Pledgor (or in
the case of any Issuer owned by any Pledgor that is a Foreign Subsidiary, not
less than 65% of the Equity Interests of such Issuer). Such Pledgor will not, to
the extent available to do so under the terms of the appropriate governing
instruments, permit any Issuer of any of the Pledged Securities to issue any new
shares of any class of Equity Interests of such Issuer without the prior written
consent of the Administrative Agent.
ARTICLE VI
Remedial Provisions
     Section 6.01 Code and Other Remedies.
          (a) Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent, on behalf of the Guaranteed Creditors, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement, the other Loan Documents and in any other instrument or agreement
securing, evidencing or relating to the Obligations, all rights and remedies of
a secured party under the UCC or any other applicable law or otherwise available
at law or equity. Without limiting the generality of the foregoing, the
Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Pledgor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of any Guaranteed Creditor or elsewhere upon
such terms and conditions as it may deem advisable and at such prices as it may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk. Any Guaranteed Creditor shall have the right upon any such
public sale or sales, and, to the extent permitted by law, upon any such private
sale or sales, to purchase the whole or any part of the Collateral so sold, free
of any right or equity of redemption in any Pledgor, which right or equity is
hereby waived and released. If applicable to any particular item of Collateral,
each Pledgor further agrees, at the Administrative Agent’s request, to assemble
the Collateral and make it available to the Administrative Agent at places which
the Administrative Agent shall reasonably select, whether at such Pledgor’s
premises or elsewhere. Any such sale or transfer by the Administrative Agent
either to itself or to any other Person shall be absolutely free from any claim
of right by Pledgor,

- 13 -



--------------------------------------------------------------------------------



 



including any equity or right of redemption, stay or appraisal which Pledgor has
or may have under any rule of law, regulation or statute now existing or
hereafter adopted (and such Pledgor hereby waives any rights it may have in
respect thereof). Upon any such sale or transfer, the Administrative Agent shall
have the right to deliver, assign and transfer to the purchaser or transferee
thereof the Collateral so sold or transferred. The Administrative Agent shall
apply the net proceeds of any action taken by it pursuant to this Section 6.01,
after deducting all reasonable costs and expenses of every kind incurred in
connection therewith or incidental to the care or safekeeping of any of the
Collateral or in any way relating to the Collateral or the rights of the
Administrative Agent and the Guaranteed Creditors hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements, to the payment in
whole or in part of the Obligations, in accordance with Section 10.02(c) of the
Credit Agreement, and only after such application and after the payment by the
Administrative Agent of any other amount required by any provision of law,
including, without limitation, Section 9-615 of the UCC, need the Administrative
Agent account for the surplus, if any, to any Pledgor. To the extent permitted
by applicable law, each Pledgor waives all claims, damages and demands it may
acquire against the Administrative Agent or any Guaranteed Creditor arising out
of the exercise by them of any rights hereunder. If any notice of a proposed
sale or other disposition of Collateral shall be required by law, such notice
shall be deemed reasonable and proper if given at least 10 days before such sale
or other disposition.
          (b) In the event that the Administrative Agent elects not to sell the
Collateral, the Administrative Agent retains its rights to dispose of or utilize
the Collateral or any part or parts thereof in any manner authorized or
permitted by law or in equity, and to apply the proceeds of the same towards
payment of the Obligations. Each and every method of disposition of the
Collateral described in this Agreement shall constitute disposition in a
commercially reasonable manner.
          (c) The Administrative Agent may appoint any Person as agent to
perform any act or acts necessary or incident to any sale or transfer of the
Collateral.
     Section 6.02 Pledged Securities. Upon termination of all loans and
commitments under the Senior Revolving Credit Documents:
          (a) Unless an Event of Default shall have occurred and be continuing
and the Administrative Agent shall have given notice to the relevant Pledgor of
the Administrative Agent’s intent to exercise its corresponding rights pursuant
to Section 6.02(b), each Pledgor shall be permitted to receive all cash
dividends paid in respect of the Pledged Securities paid in the normal course of
business of the relevant Issuer (other than liquidating or distributing
dividends), to the extent permitted in the Credit Agreement, and to exercise all
voting, consent and corporate, partnership or limited liability rights with
respect to the Pledged Securities; provided, however, that no vote shall be
cast, consent given or right exercised or other action taken by such Pledgor
that would impair the Collateral, be inconsistent with or result in any
violation of any provision of the Credit Agreement, this Agreement or any other
Loan Document or, without the prior consent of the Administrative Agent and the
Lenders, enable or permit any issuer of Pledged Securities to issue any Equity
Interest or to issue any other securities convertible into or granting the right
to purchase or exchange for any Equity Interest of any issuer of Pledged
Securities other than as permitted by the Credit Agreement. Any sums paid upon
or in respect of

- 14 -



--------------------------------------------------------------------------------



 



any Pledged Securities upon the liquidation or dissolution of any issuer of any
Pledged Securities, any distribution of capital made on or in respect of any
Pledged Securities or any property distributed upon or with respect to any
Pledged Securities pursuant to the recapitalization or reclassification of the
capital of any issuer of Pledged Securities or pursuant to the reorganization
thereof shall, unless otherwise subject to a perfected security interest in
favor of the Administrative Agent, be delivered to the Administrative Agent to
be held by it hereunder as additional collateral security for the Obligations.
If any sum of money or property so paid or distributed in respect of any Pledged
Securities shall be received by such Pledgor, such Pledgor shall, until such
money or property is paid or delivered to the Administrative Agent, hold such
money or property in trust for the Administrative Agent, segregated from other
funds of such Pledgor, as additional security for the Obligations.
          (b) Upon the occurrence and during the continuance of an Event of
Default, upon notice by the Administrative Agent of its intent to exercise such
rights to the relevant Pledgor or Pledgors, (i) the Administrative Agent shall
have the right to receive any and all cash dividends, payments, Property or
other Proceeds paid in respect of the Pledged Securities and make application
thereof to the Borrower Obligations in accordance with Section 10.02(c) of the
Credit Agreement, and (ii) any or all of the Pledged Securities shall be
registered in the name of the Administrative Agent or its nominee, and (iii) the
Administrative Agent or its nominee may exercise (A) all voting, consent,
corporate, partnership or limited liability and other rights pertaining to such
Pledged Securities at any meeting of shareholders, partners or members (or other
equivalent body) of the relevant Issuer or Issuers or otherwise and (B) any and
all rights of conversion, exchange and subscription and any other rights,
privileges or options pertaining to such Pledged Securities as if it were the
absolute owner thereof (including, without limitation, the right to exchange at
its discretion any and all of the Pledged Securities upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the organizational structure of any Issuer, or upon the exercise by any Pledgor
or the Administrative Agent of any right, privilege or option pertaining to such
Pledged Securities, and in connection therewith, the right to deposit and
deliver any and all of the Pledged Securities with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for Property actually received by it, but the Administrative
Agent shall have no duty to any Pledgor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.
          (c) In order to permit the Administrative Agent to exercise the voting
and other consensual rights that it may be entitled to exercise pursuant hereto
and to receive all dividends and other distributions that it may be entitled to
receive hereunder, (i) each Pledgor shall promptly execute and deliver (or cause
to be executed and delivered) to the Administrative Agent all such proxies,
dividend payment orders and other instruments as the Administrative Agent may
from time to time reasonably request and (ii) without limiting the effect of
clause (i) above, such Pledgor hereby grants to the Administrative Agent an
irrevocable proxy to vote all or any part of the Pledged Securities and to
exercise all other rights, powers, privileges and remedies to which a holder of
the Pledged Securities would be entitled (including giving or withholding
written consents of shareholders, partners or members, as the case may be,
calling special meetings of shareholders, partners or members, as the case may
be, and voting at such meetings), which proxy shall be effective, automatically
and without the necessity of any action

- 15 -



--------------------------------------------------------------------------------



 



(including any transfer of any Pledged Securities on the record books of the
Issuer thereof) by any other Person (including the Issuer of such Pledged
Securities or any officer or agent thereof) upon the occurrence and during the
continuance of an Event of Default and which proxy shall only terminate upon the
payment in full in cash of the Obligations.
          (d) Each Pledgor hereby authorizes and instructs each Issuer of any
Pledged Securities pledged by such Pledgor hereunder to (i) comply with any
instruction received by it from the Administrative Agent in writing that
(A) states that an Event of Default has occurred and is continuing and (B) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Pledgor, and each Pledgor agrees that each Issuer
shall be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Pledged Securities directly to the Administrative Agent.
          (e) Upon the occurrence and during the continuance of an Event of
Default, if the Issuer of any Pledged Securities is the subject of bankruptcy,
insolvency, receivership, custodianship or other proceedings under the
supervision of any Governmental Authority, then all rights of the Pledgor in
respect thereof to exercise the voting and other consensual rights which such
Pledgor would otherwise be entitled to exercise with respect to the Pledged
Securities issued by such Issuer shall cease, and all such rights shall
thereupon become vested in the Administrative Agent who shall thereupon have the
sole right to exercise such voting and other consensual rights, but the
Administrative Agent shall have no duty to exercise any such voting or other
consensual rights and shall not be responsible for any failure to do so or delay
in so doing.
     Section 6.03 Registration Rights. Upon termination of all loans and
commitments under the Senior Revolving Credit Documents, if the Administrative
Agent shall determine to exercise its right to sell any Collateral pursuant to
Section 6.01, and if in the opinion of the Administrative Agent it is necessary
or advisable to have the Pledged Securities, or any portion thereof to be
registered under the provisions of the Securities Act, the relevant Pledgor
shall cause the issuer thereof to (a) execute and deliver, and cause the
directors and officers of such issuer to execute and deliver, all such
instruments and documents, and do or cause to be done all such other acts as may
be, in the opinion of the Administrative Agent, necessary or advisable to
register the Pledged Securities, or that portion thereof to be sold, under the
provisions of the Securities Act, (b) use its best efforts to cause the
registration statement relating thereto to become effective and to remain
effective for a period of one year from the date of the first public offering of
the Pledged Securities, or that portion thereof to be sold and (c) make all
amendments thereto or to the related prospectus that, in the opinion of the
Administrative Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the SEC
applicable thereto. Each Pledgor agrees to cause such issuer to comply with the
provisions of the securities or “Blue Sky” laws of any jurisdiction that the
Administrative Agent shall designate and to make available to its security
holders, as soon as practicable, an earnings statement (which need not be
audited) satisfying the provisions of Section 11(a) of the Securities Act.
     Section 6.04 Private Sales of Pledged Securities.

- 16 -



--------------------------------------------------------------------------------



 



          (a) Each Pledgor recognizes that the Administrative Agent may be
unable to effect a public sale of any or all the Pledged Securities, by reason
of certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise or may determine that a public sale is
impracticable or not commercially reasonable and, accordingly, may resort to one
or more private sales thereof to a restricted group of purchasers which will be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof. Each Pledgor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner. The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Securities for the period of time necessary to permit the Issuer thereof
to register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.
          (b) Each Pledgor agrees to use its best efforts to do or cause to be
done all such other acts as may reasonably be necessary to make such sale or
sales of all or any portion of the Pledged Securities pursuant to this
Section 6.04 valid and binding and in compliance with any and all other
applicable Governmental Requirements. Each Pledgor further agrees that a breach
of any of the covenants contained in this Section 6.04 will cause irreparable
injury to the Guaranteed Creditors, that the Guaranteed Creditors have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 6.04 shall be specifically
enforceable against such Pledgor, and such Pledgor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred under the
Credit Agreement.
     Section 6.05 Waiver; Deficiency. Each Pledgor waives and agrees not to
assert any rights or privileges which it may acquire under the UCC. Each Pledgor
shall remain liable for any deficiency if the proceeds of any sale or other
disposition of the Collateral are insufficient to pay its Obligations and the
fees and disbursements of any attorneys employed by the Administrative Agent or
any Guaranteed Creditor to collect such deficiency.
     Section 6.06 Non-Judicial Enforcement. The Administrative Agent may enforce
its rights hereunder without prior judicial process or judicial hearing, and to
the extent permitted by law, each Pledgor expressly waives any and all legal
rights which might otherwise require the Administrative Agent to enforce its
rights by judicial process.
ARTICLE VII
The Administrative Agent
     Section 7.01 Administrative Agent’s Appointment as Attorney-in-Fact, Etc.
          (a) Each Pledgor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Pledgor and in the name of
such Pledgor or in its own name, for the purpose of carrying out

- 17 -



--------------------------------------------------------------------------------



 



the terms of this Agreement, to take any and all reasonably appropriate action
and to execute any and all documents and instruments which may be reasonably
necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Pledgor hereby gives the
Administrative Agent the power and right, on behalf of such Pledgor, without
notice to or assent by such Pledgor, to do any or all of the following:
          (i) unless being disputed under Section 8.04 of the Credit Agreement,
pay or discharge Taxes and Liens levied or placed on or threatened against the
Collateral, effect any repairs or any insurance called for by the terms of this
Agreement or any other Loan Document and pay all or any part of the premiums
therefor and the costs thereof;
          (ii) execute, in connection with any sale provided for in Section 6.01
or Section 6.04, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Collateral; and
          (iii) (A) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Administrative Agent or as the Administrative Agent shall
direct; (B) ask or demand for, collect, and receive payment of and receipt for,
any and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral; (C) in the name of such Pledgor or
its own name, or otherwise, take possession of and indorse and collect any
check, draft, note, acceptance or other instrument for the payment of moneys due
with respect to any Collateral and commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (D) defend any suit, action or proceeding brought
against such Pledgor with respect to any Collateral; (E) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
and (F) generally, sell, transfer, pledge and make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the Administrative Agent were the absolute owner thereof for all purposes, and
do, at the Administrative Agent’s option and such Pledgor’s expense, at any
time, or from time to time, all acts and things which the Administrative Agent
deems necessary to protect, preserve or realize upon the Collateral and the
Administrative Agent’s and the Guaranteed Creditors’ security interests therein
and to effect the intent of this Agreement, all as fully and effectively as such
Pledgor might do.
     Anything in this Section 7.01(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.01(a) unless an Event of Default
shall have occurred and be continuing.
          (b) If any Obligor fails to perform or comply with any of its
agreements contained herein within the applicable grace periods, the
Administrative Agent, at its option, but without any obligation so to do, may
perform or comply, or otherwise cause performance or compliance, with such
agreement.
          (c) The expenses of the Administrative Agent incurred in connection
with actions undertaken as provided in this Section 7.01, together with interest
thereon at a rate per

- 18 -



--------------------------------------------------------------------------------



 



annum equal to the post-default rate specified in Section 3.02(c) of the Credit
Agreement, but in no event to exceed the Highest Lawful Rate, from the date of
payment by the Administrative Agent to the date reimbursed by the relevant
Obligor, shall be payable by such Obligor to the Administrative Agent on demand.
          (d) Each Obligor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue and in compliance hereof. All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated and the security
interests created hereby are released.
     Section 7.02 Duty of Administrative Agent. The Administrative Agent’s sole
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar Property for its own account and shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which comparable secured parties accord comparable collateral. Neither the
Administrative Agent, any Guaranteed Creditor nor any of their Related Parties
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Pledgor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Administrative Agent
and the Guaranteed Creditors hereunder are solely to protect the Administrative
Agent’s and the Guaranteed Creditors’ interests in the Collateral and shall not
impose any duty upon the Administrative Agent or any Guaranteed Creditor to
exercise any such powers. The Administrative Agent and the Guaranteed Creditors
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and neither they nor any of their Related Parties
shall be responsible to any Obligor for any act or failure to act hereunder,
except for their own gross negligence or willful misconduct. To the fullest
extent permitted by applicable law, the Administrative Agent shall be under no
duty whatsoever to make or give any presentment, notice of dishonor, protest,
demand for performance, notice of non-performance, notice of intent to
accelerate, notice of acceleration, or other notice or demand in connection with
any Collateral or the Obligations, or to take any steps necessary to preserve
any rights against any Pledgor or other Person or ascertaining or taking action
with respect to calls, conversions, exchanges, maturities, tenders or other
matters relative to any Collateral, whether or not it has or is deemed to have
knowledge of such matters. Each Obligor, to the extent permitted by applicable
law, waives any right of marshaling in respect of any and all Collateral, and
waives any right to require the Administrative Agent or any Guaranteed Creditor
to proceed against any Obligor or other Person, exhaust any Collateral or
enforce any other remedy which the Administrative Agent or any Guaranteed
Creditor now has or may hereafter have against each Obligor, any Obligor or
other Person.
     Section 7.03 Filing of Financing Statements. Pursuant to the UCC and any
other applicable law, each Pledgor authorizes the Administrative Agent to file
or record financing statements and other filing or recording documents or
instruments with respect to the Collateral in such form and in such offices as
the Administrative Agent reasonably determines appropriate to perfect the
security interests of the Administrative Agent under this Agreement. A

- 19 -



--------------------------------------------------------------------------------



 



photographic or other reproduction of this Agreement shall be sufficient as a
financing statement or other filing or recording document or instrument for
filing or recording in any jurisdiction.
     Section 7.04 Authority of Administrative Agent. Each Obligor acknowledges
that the rights and responsibilities of the Administrative Agent under this
Agreement with respect to any action taken by the Administrative Agent or the
exercise or non-exercise by the Administrative Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Administrative
Agent and the Guaranteed Creditors, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Administrative Agent and the Obligors, the
Administrative Agent shall be conclusively presumed to be acting as agent for
the Guaranteed Creditors with full and valid authority so to act or refrain from
acting, and no Obligor shall be under any obligation, or entitlement, to make
any inquiry respecting such authority.
ARTICLE VIII
Subordination of Indebtedness
     Section 8.01 Subordination of All Obligor Claims. As used herein, the term
“Obligor Claims” shall mean all debts and obligations of the Borrowers or any
other Obligor to any other Obligor, whether such debts and obligations now exist
or are hereafter incurred or arise, or whether the obligation of the debtor
thereon be direct, contingent, primary, secondary, several, joint and several,
or otherwise, and irrespective of whether such debts or obligations be evidenced
by note, contract, open account, or otherwise, and irrespective of the Person or
Persons in whose favor such debts or obligations may, at their inception, have
been, or may hereafter be created, or the manner in which they have been or may
hereafter be acquired by. After and during the continuation of an Event of
Default, no Obligor shall receive or collect, directly or indirectly, from any
obligor in respect thereof any amount upon the Obligor Claims.
     Section 8.02 Claims in Bankruptcy. In the event of receivership,
bankruptcy, reorganization, arrangement, debtor’s relief, or other insolvency
proceedings involving any Obligor, the Administrative Agent on behalf of the
Administrative Agent and the Guaranteed Creditors shall have the right to prove
their claim in any proceeding, so as to establish their rights hereunder and
receive directly from the receiver, trustee or other court custodian, dividends
and payments which would otherwise be payable upon Obligor Claims. Each Obligor
hereby assigns such dividends and payments to the Administrative Agent for the
benefit of the Administrative Agent and the Guaranteed Creditors for application
against the Borrower Obligations as provided under Section 10.02(c) of the
Credit Agreement. Should any Agent or Guaranteed Creditor receive, for
application upon the Obligations, any such dividend or payment which is
otherwise payable to any Obligor, and which, as between such Obligors, shall
constitute a credit upon the Obligor Claims, then upon payment in full in cash
of the Borrower Obligations, the intended recipient shall become subrogated to
the rights of the Administrative Agent and the Guaranteed Creditors to the
extent that such payments to the Administrative Agent and the Lenders on the
Obligor Claims have contributed toward the liquidation of the Obligations, and
such subrogation shall be with respect to that proportion of the Obligations
which would have been unpaid if the Administrative Agent and the Guaranteed
Creditors had not received dividends or payments upon the Obligor Claims.

- 20 -



--------------------------------------------------------------------------------



 



     Section 8.03 Payments Held in Trust. In the event that notwithstanding
Section 8.01 and Section 8.02, any Obligor should receive any funds, payments,
claims or distributions which is prohibited by such Sections, then it agrees:
(a) to hold in trust for the Administrative Agent and the Guaranteed Creditors
an amount equal to the amount of all funds, payments, claims or distributions so
received, and (b) that it shall have absolutely no dominion over the amount of
such funds, payments, claims or distributions except to pay them promptly to the
Administrative Agent, for the benefit of the Guaranteed Creditors; and each
Obligor covenants promptly to pay the same to the Administrative Agent.
     Section 8.04 Liens Subordinate. Each Obligor agrees that, until the
Borrower Obligations are paid in full in cash, any Liens securing payment of the
Obligor Claims shall be and remain inferior and subordinate to any Liens
securing payment of the Obligations, regardless of whether such encumbrances in
favor of such Obligor, the Administrative Agent or any Guaranteed Creditor
presently exist or are hereafter created or attach. Without the prior written
consent of the Administrative Agent, no Obligor, during the period in which any
of the Borrower Obligations are outstanding, shall (a) exercise or enforce any
creditor’s right it may have against any debtor in respect of the Obligor
Claims, or (b) foreclose, repossess, sequester or otherwise take steps or
institute any action or proceeding (judicial or otherwise, including without
limitation the commencement of or joinder in any liquidation, bankruptcy,
rearrangement, debtor’s relief or insolvency proceeding) to enforce any Lien
held by it.
     Section 8.05 Notation of Records. Upon the request of the Administrative
Agent, all promissory notes and all accounts receivable ledgers or other
evidence of the Obligor Claims accepted by or held by any Obligor shall contain
a specific written notice thereon that the indebtedness evidenced thereby is
subordinated under the terms of this Agreement.
ARTICLE IX
Miscellaneous
     Section 9.01 Waiver. No failure on the part of the Administrative Agent or
any Guaranteed Creditor to exercise and no delay in exercising, and no course of
dealing with respect to, any right, power, privilege or remedy or any
abandonment or discontinuance of steps to enforce such right, power, privilege
or remedy under this Agreement or any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power,
privilege or remedy under this Agreement or any other Loan Document preclude or
be construed as a waiver of any other or further exercise thereof or the
exercise of any other right, power, privilege or remedy. The remedies provided
herein are cumulative and not exclusive of any remedies provided by law or
equity.
     Section 9.02 Notices. All notices and other communications provided for
herein shall be given in the manner and subject to the terms of Section 12.01 of
the Credit Agreement; provided that any such notice, request or demand to or
upon any Guarantor shall be addressed to such Guarantor at its notice address
set forth on Schedule 1.
     Section 9.03 Payment of Expenses, Indemnities, Etc.

- 21 -



--------------------------------------------------------------------------------



 



          (a) Each Guarantor agrees to pay or reimburse each Guaranteed Creditor
and the Administrative Agent for all out-of-pocket expenses incurred by such
Person, including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Guaranteed Creditor, in connection with the
enforcement or protection of its rights in connection with this Agreement or any
other Loan Document, including, without limitation, all costs and expenses
incurred in collecting against such Guarantor under the guarantee contained in
ARTICLE II or otherwise enforcing or preserving any rights under this Agreement
and the other Loan Documents to which such Guarantor is a party.
          (b) Each Guarantor agrees to pay, and to save the Administrative Agent
and the Guaranteed Creditors harmless from, any and all liabilities with respect
to, or resulting from any delay in paying, any and all Other Taxes which may be
payable or determined to be payable with respect to any of the Collateral or in
connection with any of the transactions contemplated by this Agreement.
          (c) Each Guarantor agrees to pay, and to save the Administrative Agent
and the Guaranteed Creditors harmless from, any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement to the extent the Borrowers would be required to do so pursuant to
Section 12.03 of the Credit Agreement.
     Section 9.04 Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 12.02 of the Credit Agreement.
     Section 9.05 Successors and Assigns. The provisions of this Agreement shall
be binding upon the Obligors and their successors and assigns and shall inure to
the benefit of the Administrative Agent and the Guaranteed Creditors and their
respective successors and assigns; provided that except as set forth in
Section 9.12 of the Credit Agreement, no Obligor may assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of the Administrative Agent and the Lenders, and any such
purported assignment, transfer or delegation shall be null and void.
     Section 9.06 Survival; Revival; Reinstatement.
          (a) All covenants, agreements, representations and warranties made by
any Obligor herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document to
which it is a party shall be considered to have been relied upon by the
Administrative Agent, the other Agents and the Lenders and shall survive the
execution and delivery of this Agreement and the making of any Loans, regardless
of any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent, the other Agents or any Lender
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under the Credit Agreement is
outstanding and unpaid. The provisions of Section 9.03 shall survive and remain

- 22 -



--------------------------------------------------------------------------------



 



in full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans or the termination of this
Agreement, any other Loan Document or any provision hereof or thereof.
          (b) To the extent that any payments on the Guarantor Obligations or
proceeds of any Collateral are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
debtor in possession, receiver or other Person under any bankruptcy law, common
law or equitable cause, then to such extent, the Guarantor Obligations so
satisfied shall be revived and continue as if such payment or proceeds had not
been received and the Administrative Agent’s and the Guaranteed Creditors’
Liens, security interests, rights, powers and remedies under this Agreement and
each other Loan Document shall continue in full force and effect. In such event,
each Loan Document shall be automatically reinstated and the Borrowers shall
take such action as may be reasonably requested by the Administrative Agent and
the Guaranteed Creditors to effect such reinstatement.
     Section 9.07 Counterparts; Integration; Effectiveness.
          (a) This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.
          (b) This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
thereof and supersede any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof and thereof. This Agreement
and the other Loan Documents represent the final agreement among the parties
hereto and thereto and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.
          (c) This Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto, the Lenders and their
respective successors and assigns. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.
     Section 9.08 Severability. Any provision of this Agreement or any other
Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
     Section 9.09 Set-Off. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to

- 23 -



--------------------------------------------------------------------------------



 



the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations (of whatsoever kind) at any time owing by such Lender or
Affiliate to or for the credit or the account of any Obligor against any of and
all the obligations of the Obligor owed to such Lender now or hereafter existing
under this Agreement or any other Loan Document, irrespective of whether or not
such Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations may be unmatured. The rights of each
Lender under this Section 9.09 are in addition to other rights and remedies
(including other rights of setoff) which such Lender or its Affiliates may have.
     Section 9.10 Governing Law; Submission to Jurisdiction.
          (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF TEXAS.
          (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF TEXAS OR
OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF TEXAS, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HEREBY ACCEPTS FOR
ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION,
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS. THIS SUBMISSION TO
JURISDICTION IS NON-EXCLUSIVE AND DOES NOT PRECLUDE A PARTY FROM OBTAINING
JURISDICTION OVER ANOTHER PARTY IN ANY COURT OTHERWISE HAVING JURISDICTION.
          (c) EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY
OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE
ADDRESS SPECIFIED IN SECTION 12.01 OF THE CREDIT AGREEMENT (OR SUCH OTHER
ADDRESS AS IS SPECIFIED PURSUANT TO SECTION 12.01 OF THE CREDIT AGREEMENT) OR
SCHEDULE 1 HERETO, AS APPLICABLE, SUCH SERVICE TO BECOME EFFECTIVE THIRTY
(30) DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY
OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR
TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANOTHER PARTY IN ANY
OTHER JURISDICTION.
          EACH PARTY HEREBY (1) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (2) IRREVOCABLY

- 24 -



--------------------------------------------------------------------------------



 



WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO
CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES;
(3) CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT OF COUNSEL
FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT
SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVERS, AND (4) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED
IN THIS SECTION 9.10.
     Section 9.11 Headings . Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     Section 9.12 Acknowledgments. Each Obligor hereby acknowledges that:
          (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;
          (b) neither the Administrative Agent nor any Guaranteed Creditor has
any fiduciary relationship with or duty to any Obligor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Obligors, on the one hand, and the Administrative Agent
and Guaranteed Creditors, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and
          (c) no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Guaranteed Creditors or among the Obligors and the Guaranteed Creditors.
          (d) Each of the parties hereto specifically agrees that it has a duty
to read this Agreement, the Security Instruments and the other Loan Documents
and agrees that it is charged with notice and knowledge of the terms of this
Agreement, the Security Instruments and the other Loan Documents; that it has in
fact read this Agreement, the Security Instruments and the other Loan Documents
and is fully informed and has full notice and knowledge of the terms, conditions
and effects thereof; that it has been represented by independent legal counsel
of its choice throughout the negotiations preceding its execution of this
Agreement and the Security Instruments; and has received the advice of its
attorney in entering into this Agreement and the Security Instruments; and that
it recognizes that certain of the terms of this Agreement and the Security
Instruments result in one party assuming the liability inherent in some aspects
of the transaction and relieving the other party of its responsibility for such
liability. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE SECURITY INSTRUMENTS ON THE BASIS THAT THE

- 25 -



--------------------------------------------------------------------------------



 



PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT
“CONSPICUOUS.”
     Section 9.13 Additional Obligors and Pledgors. Each Subsidiary of the
Borrowers that is required to become a party to this Agreement pursuant to
Section 8.14 of the Credit Agreement shall become an Obligor for all purposes of
this Agreement upon execution and delivery by such Subsidiary of an Assumption
Agreement in the form of Annex I hereto and shall thereafter have the same
rights, benefits and obligations as an Obligor party hereto on the date hereof.
Each Obligor that is required to pledge Equity Interests of its Subsidiaries
shall execute and deliver a Supplement in the form of Annex II hereto, if such
Equity Interests were not previously pledged.
     Section 9.14 Releases.
          (a) Release Upon Payment in Full. The grant of a security interest
hereunder and all of rights, powers and remedies in connection herewith shall
remain in full force and effect until the Administrative Agent has
(i) retransferred and delivered all Collateral in its possession to the
Pledgors, and (ii) executed a written release or termination statement and
reassigned to the Pledgors without recourse or warranty any remaining Collateral
and all rights conveyed hereby. Upon the complete payment of the Borrower
Obligations and the compliance by the Obligors with all covenants and agreements
hereof, the Administrative Agent, at the written request and expense of the
Borrowers, will promptly release, reassign and transfer the Collateral to the
Pledgors and declare this Agreement to be of no further force or effect.
          (b) Partial Releases. If any of the Collateral shall be sold,
transferred or otherwise disposed of by any Pledgor in a transaction permitted
by the Credit Agreement, then the Administrative Agent, at the request and sole
expense of such Pledgor, shall promptly execute and deliver to such Pledgor all
releases or other documents reasonably necessary or desirable for the release of
the Liens created hereby on such Collateral and the Equity Interests of the
Issuer thereof. At the request and sole expense of the Borrowers, a Guarantor
shall be released from its obligations hereunder in the event that all the
Equity Interests of such Guarantor shall be sold, transferred or otherwise
disposed of in a transaction permitted by the Credit Agreement; provided that
the Borrowers shall have delivered to the Administrative Agent, at least ten
Business Days prior to the date of the proposed release, a written request of a
Responsible Officer of PPC for release identifying the relevant Guarantor and
the terms of the sale or other disposition in reasonable detail, including the
price thereof and any expenses in connection therewith, together with a
certification by the Borrowers stating that such transaction is in compliance
with the Credit Agreement and the other Loan Documents.
          (c) Retention in Satisfaction. Except as may be expressly applicable
pursuant to Section 9-620 of the UCC, no action taken or omission to act by the
Administrative Agent or the Guaranteed Creditors hereunder, including, without
limitation, any exercise of voting or consensual rights or any other action
taken or inaction, shall be deemed to constitute a retention of the Collateral
in satisfaction of the Obligations or otherwise to be in full satisfaction of
the Obligations, and the Obligations shall remain in full force and effect,
until the Administrative Agent and the Guaranteed Creditors shall have applied
payments (including, without limitation,

- 26 -



--------------------------------------------------------------------------------



 



collections from Collateral) towards the Obligations in the full amount then
outstanding or until such subsequent time as is provided in Section 9.14(a).
     Section 9.15 Acceptance. Each Obligor hereby expressly waives notice of
acceptance of this Agreement, acceptance on the part of the Administrative Agent
and the Guaranteed Creditors being conclusively presumed by their request for
this Agreement and delivery of the same to the Administrative Agent.
     Section 9.16 Intercreditor Agreement. This Agreement is executed subject to
that certain Intercreditor and Subordination Agreement dated November 15, 2005,
by and among the Borrowers, Parallel, L.L.C., BNP Paribas, as the subordinated
administrative agent and Citibank Texas, N.A., as the senior administrative
agent, the terms and provisions of such Intercreditor and Subordination
Agreement being incorporated herein by this reference.

- 27 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

                  BORROWERS:       PARALLEL PETROLEUM CORPORATION    
 
               
 
      By:   /s/ Steven D. Foster
 
Steven D. Foster, Chief Financial Officer    
 
                        PARALLEL, L.P.             by: Parallel Petroleum
Corporation, its             General Partner    
 
               
 
      By:   /s/ Steven D. Foster
 
Steven D. Foster, Chief Financial Officer    
 
                GUARANTORS:       PARALLEL, L.L.C.    
 
               
 
      By:   /s/ Steven D. Foster    
 
               
 
          Steven D. Foster, Chief Financial Officer    

Signature Page — Second Lien Guarantee and Collateral Agreement

 



--------------------------------------------------------------------------------



 



Acknowledged and Agreed to as
of the date hereof by:

                  ADMINISTRATIVE AGENT:       BNP PARIBAS    
 
               
 
      By:
Name:   /s/ Brian M. Malone
 
Brian M. Malone    
 
      Title:   Managing Director    
 
               
 
      By:
Name:   /s/ Gabe Ellisor
 
Gabe Ellisor    
 
      Title:   Vice President    

Signature Page — Second Lien Guarantee and Collateral Agreement

 



--------------------------------------------------------------------------------



 



Annex I
Assumption Agreement
     ASSUMPTION AGREEMENT, dated as of [___] 2005, made by [] (the “Additional
Obligor”), in favor of BNP Paribas, as administrative agent (in such capacity,
the “Administrative Agent”) for the financial institutions (the “Lenders”)
parties to the Credit Agreement referred to below. All capitalized terms not
defined herein shall have the meaning ascribed to them in such Credit Agreement.
W I T N E S S E T H:
     WHEREAS, Parallel Petroleum Corporation, a Delaware corporation (“PPC”) and
Parallel, L.P., a Texas limited partnership (“PLP” and with PPC, the
“Borrowers”), BNP Paribas, the Administrative Agent and the Lenders have entered
into the Second Lien Term Loan Agreement, dated as of November 15, 2005 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”);
     WHEREAS, in connection with the Credit Agreement, the Borrowers and certain
of its Affiliates (other than the Additional Obligor) have entered into the
Second Lien Guarantee and Collateral Agreement, dated as of November 15, 2005
(as amended, supplemented or otherwise modified from time to time, the
“Guarantee and Collateral Agreement”) in favor of the Administrative Agent for
the benefit of the Guaranteed Creditors;
     WHEREAS, the Credit Agreement requires the Additional Obligor to become a
party to the Guarantee and Collateral Agreement; and
     WHEREAS, the Additional Obligor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;
     NOW, THEREFORE, IT IS AGREED:
     1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Obligor, as provided in Section 9.13 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as an Obligor thereunder with the same force and effect as
if originally named therein as an Obligor and, without limiting the generality
of the foregoing, hereby expressly assumes all obligations and liabilities of an
Obligor thereunder and expressly grants to the Administrative Agent, for the
benefit of the Guaranteed Creditors, a security interest in all Collateral owned
by such Additional Obligor to secure all of such Additional Obligor’s
obligations and liabilities thereunder. The information set forth in Annex 1-A
hereto is hereby added to the information set forth in Schedules 1 through 4 to
the Guarantee and Collateral Agreement. The Additional Obligor hereby represents
and warrants that each of the representations and warranties contained in
Article IV of the Guarantee and Collateral Agreement is true and correct on and
as the date hereof (after giving effect to this Assumption Agreement) as if made
on and as of such date.
Annex I — 1

 



--------------------------------------------------------------------------------



 



     2. Governing Law. This Assumption Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas.
     IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to
be duly executed and delivered as of the date first above written.

                  [ADDITIONAL OBLIGOR]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

Annex I — 2

 



--------------------------------------------------------------------------------



 



Annex II
Supplement
     SUPPLEMENT, dated as of [___], 2005, made by , a [ ] (the “Additional
Pledgor”), in favor of BNP Paribas, as administrative agent (in such capacity,
the “Administrative Agent”) for the financial institutions (the “Lenders”)
parties to the Credit Agreement referred to below. All capitalized terms not
defined herein shall have the meaning ascribed to them in such Credit Agreement.
W I T N E S S E T H:
     WHEREAS, Parallel Petroleum Corporation, a Delaware corporation (“PPC”) and
Parallel, L.P., a Texas limited partnership (“PLP” and with PPC, the
“Borrowers”), BNP Paribas, the Administrative Agent and the Lenders have entered
into an Second Lien Term Loan Agreement, dated as of November 15, 2005 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”);
     WHEREAS, in connection with the Credit Agreement, the Borrowers and certain
of its Affiliates (other than the Additional Pledgor) have entered into the
Second Lien Guarantee and Collateral Agreement, dated as of November 15, 2005
(as amended, supplemented or otherwise modified from time to time, the
“Guarantee and Collateral Agreement”) in favor of the Administrative Agent for
the benefit of the Guaranteed Creditors;
     WHEREAS, the Credit Agreement requires the Additional Pledgor to pledge the
Equity Interests described hereto on Schedule 2-S; and
     WHEREAS, the Additional Pledgor has agreed to execute and deliver this
Supplement in order to pledge such Equity Interests;
     NOW, THEREFORE, IT IS AGREED:
     1. Guarantee and Collateral Agreement. By executing and delivering this
Supplement, the Additional Pledgor, as provided in Section 9.13 of the Guarantee
and Collateral Agreement, hereby becomes a party to the Guarantee and Collateral
Agreement as an Obligor thereunder (if not already a party thereto as an Obligor
thereunder) with the same force and effect as if originally named as an Obligor
therein, and without limiting the generality of the foregoing, hereby pledges
and grants a security interest in (a) the Equity Interests described or referred
to in Schedule 2-S and (b) (i) the certificates or instruments, if any,
representing such Equity Interests, (ii) all dividends (cash, Equity Interests
or otherwise), cash, instruments, rights to subscribe, purchase or sell and all
other rights and Property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such securities,
(iii) all replacements, additions to and substitutions for any of the Property
referred to in this definition, including, without limitation, claims against
third parties, (iv) the proceeds, interest, profits and other income of or on
any of the Property referred to in this definition, (v) all security
entitlements in respect of any of the foregoing, if any, (vi) all books and
records relating to any
Annex II — 1

 



--------------------------------------------------------------------------------



 



of the Property referred to in this definition and (vii) all proceeds of any of
the foregoing (collectively, the “Collateral”). Upon execution of this
Supplement, such securities will constitute “Pledged Securities” for purposes of
the Guarantee and Collateral Agreement with the same force and effect as if
originally listed on Schedule 2 thereto and, without limiting the generality of
the foregoing, the Additional Pledgor hereby expressly assumes all obligations
and liabilities of a Pledgor thereunder and expressly grants to the
Administrative Agent, for the benefit of the Guaranteed Creditors, a security
interest in all Collateral owned by such Additional Pledgor to secure all of
such its obligations and liabilities thereunder. The information set forth in
Schedule 2-S hereto is hereby added to the information set forth in Schedule 2
to the Guarantee and Collateral Agreement. The Additional Pledgor hereby
represents and warrants that each of the representations and warranties
contained in Article IV of the Guarantee and Collateral Agreement is true and
correct on and as the date hereof (after giving effect to this Supplement) as if
made on and as of such date.
     2. Governing Law. This Supplement shall be governed by, and construed in
accordance with, the laws of the State of Texas.
     IN WITNESS WHEREOF, the undersigned has caused this Supplement to be duly
executed and delivered as of the date first above written.

                  [ADDITIONAL PLEDGOR]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

Annex II — 2

 



--------------------------------------------------------------------------------



 



Exhibit A
Acknowledgment and Consent
     The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement dated as of November 15, 2005 (the “Guarantee Agreement”),
made by the Obligors parties thereto for the benefit of BNP Paribas, as
Administrative Agent and others. The undersigned agrees for the benefit of the
Administrative Agent and the Guaranteed Creditors as follows:
     1. The undersigned will be bound by the terms of the Guarantee Agreement
and will comply with such terms insofar as such terms are applicable to the
undersigned.
     2. The terms of Sections 6.01(a) and 6.03 of the Guarantee Agreement shall
apply to it, mutatis mutandis, with respect to all actions that may be required
of it pursuant to Section 6.02(a) or Section 6.04 of the Guarantee Agreement.

                  [NAME OF ISSUER]    
 
           
 
  By:        
 
  Title:  
 
   
 
                Address for Notices:    
 
                     
 
                     
 
                     
 
  Fax:        
 
     
 
   

Exhibit A-1

 



--------------------------------------------------------------------------------



 



 

*   This consent is necessary only with respect to any Issuer which is not also
a Obligor. This consent may be modified or eliminated with respect to any Issuer
that is not controlled by a Obligor.

Exhibit A-2

 



--------------------------------------------------------------------------------



 



Schedule 1
NOTICE ADDRESSES OF OBLIGORS
Parallel Petroleum Corporation
1004 North Big Spring, Suite 400
Midland, Texas 79701
Facsimile (432) 684-3905
Attention: Larry C. Oldham, President
Parallel, L.L.C.
2215-B Renaissance Drive, Suite 5
Las Vegas, Nevada 89119
Attention: Andrew T. Panaccione, President
Facsimile (702) 966-4247
Parallel, L.P.
1004 North Big Spring, Suite 400
Midland, Texas 79701
Facsimile (432) 684-3905
Attention: Larry C. Oldham, President
Exhibit A-1

 



--------------------------------------------------------------------------------



 



Schedule 2
DESCRIPTION OF PLEDGED SECURITIES
Pledged Securities:

                                          Percentage   Percentage   Type of  
No. of   Certificate Owner   Issuer   Owned   Pledged   Security   Shares   No.
Parallel Petroleum Corporation
  Parallel, L.L.C.     100 %     100 %   Limited Liability
Company Membership
Interest   n/a   No. 1
Parallel Petroleum Corporation
  Parallel, L.P.     1 %     1 %   Limited Partnership
Interest   n/a   GP — 1
Parallel, L.L.C.
  Parallel, L.P.     99 %     99 %   Limited Partnership
Interest   n/a   LP — 1

 



--------------------------------------------------------------------------------



 



Schedule 3
FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS

1.   Filing of UCC-1 Financing Statement with respect to the Collateral with the
Secretary of State of the State of Texas for Parallel, L.P.   2.   Filing of
UCC-1 Financing Statement with respect to the Collateral with the Secretary of
State of the State of Delaware for Parallel Petroleum Corporation and Parallel,
L.L.C.

 



--------------------------------------------------------------------------------



 



Schedule 4
LOCATION OF JURISDICTION OF ORGANIZATION AND CHIEF EXECUTIVE OFFICE

(1)   Legal name of Borrower:      Parallel Petroleum Corporation

Address:           1004 North Big Spring, Suite 400
                          Midland, Texas 79701
     All other names and trade names that such Borrower has used in the last
five years: None.
     Jurisdiction of organization:          Delaware
     Organizational number:                  2037319
     Taxpayer identification number:   75-1971716
Location of chief executive office/sole place of business for last five years:
See address above.

(2)   Legal name of Borrower:      Parallel, L.P.

Address:          1004 North Big Spring, Suite 400
                          Midland, Texas 79701
All other names and trade names that such Borrower has used in the last five
years: None.
     Jurisdiction of organization:          Texas
     Organizational number:                  800065637
     Taxpayer identification number:   43-1954502
Location of chief executive office/sole place of business for last five years:
See address above.

 



--------------------------------------------------------------------------------



 



(3)   Legal name of Obligor: Parallel, L.L.C.

Address:          2215-B Renaissance Drive, Suite 5
                          Las Vegas, Nevada 89119
All other names and trade names that such Obligor has used in the last five
years:
None.
     Jurisdiction of organization:           Delaware
     Organizational number:                  3502688
     Taxpayer identification number:   73-1632757
Location of chief executive office/sole place of business for last five years:
Midland, Texas

 